Case 0:20-cv-60035-RS Document 34 Entered on FLSD Docket 01/13/2021 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60035-CIV-SMITH/VALLE

 EWC FRANCHISE, LLC, a Successor-in-
 Interest to EWC Franchise Group, Inc.,

        Plaintiff,

 v.

 DOC Development, LLC,

       Defendant.
 ________________________________/

                     ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on the Magistrate Judge’s Report and Recommendation to

 District Judge [DE 33], in which the Magistrate Judge recommends granting Plaintiff EWC Franchise,

 LLC’s Motion for Attorneys’ Fees [DE 27]. No objections have been filed to the Report and

 Recommendation.       Thus, having reviewed, de novo, Magistrate Judge Valle’s Report and

 Recommendation, the record, and given the Plaintiff did not object, it is

        ORDERED that:

        1.       The Report and Recommendation to District Judge [DE 33] is AFFIRMED and

        ADOPTED.

        2. Plaintiff’s Motion for Attorneys’ Fees [DE 27] is GRANTED IN PART:

        a. Plaintiff is awarded $17,995 in attorneys’ fees; and

        b. Plaintiff is awarded $535.80 in costs.

        3. The Court will enter a separate entry of judgment.

        DONE AND ORDERED in Fort Lauderdale, Florida this 13th day of January, 2021.




        cc:     All parties of record
